In the

    United States Court of Appeals
                For the Seventh Circuit
No. 15-1095

DR. SUBAH PACKER, PH.D.,
                                                 Plaintiff-Appellant,

                                 v.


TRUSTEES OF INDIANA UNIVERSITY
SCHOOL OF MEDICINE, et al.,
                                              Defendants-Appellees.

        Appeal from the United States District Court for the
        Southern District of Indiana, Indianapolis Division.
         No. 1:12-cv-00008 — Tanya Walton Pratt, Judge.


      ARGUED JUNE 4, 2015 — DECIDED AUGUST 28, 2015


   Before BAUER, ROVNER, and HAMILTON, Circuit Judges.
    ROVNER, Circuit Judge. This case is yet another cautionary
tale about the consequences of not properly responding to a
motion for summary judgment. Dr. Subah Packer was dis-
charged from a tenured position at the Indiana University
School of Medicine based on what the University says was a
persistent failure to meet expectations, particularly with
respect to publication and securing grant money for her
2                                                  No. 15-1095

research. Packer contends that the official rationale for her
discharge is a mere pretext for sex discrimination, and that the
dean of the medical school had long sought her discharge after
he was unsuccessful in preventing her from obtaining tenure.
The problem, for Packer, is that when the defendants (the
trustees of the medical school—whom we shall refer to
collectively as the “University”) moved for summary judg-
ment, her counsel below did not properly support the elements
of her claims with specific citations to admissible record
evidence. Her new counsel has attempted to rectify the
omissions on appeal, but this is too late in the day. Given the
patent defects in Packer’s summary judgment memorandum
below, we conclude that the district court properly entered
judgment against Packer.
                               I.
    Packer has a Ph.D. in physiology from the University of
Manitoba in Winnipeg, Canada. In 1986, she began work as a
post-doctoral fellow at the University’s School of Medicine,
and in 1988 was hired as assistant scientist and assistant
professor (part-time) by the school’s department of physiology
and biophysics (the “physiology department”). She was
appointed to the tenure-track position of assistant professor in
1994. When Packer sought tenure on the medical school faculty
in 1999, the dean of the medical school, Craig Brater, opposed
her appointment, and her application was denied, despite a
favorable recommendation from the university’s promotion
and tenure committee. But Packer successfully grieved the
denial, and in 2001 she was awarded tenure and promotion to
the position of associate professor.
No. 15-1095                                                     3

    Faculty members in the physiology department are
evaluated annually based on their performance in three areas:
teaching, research, and service. A professor’s rating in research
is based both on her record of publication and on her success
in obtaining external funding to support her research: she is
expected to publish at least one research paper as first or senior
author (or a major review) per year (as averaged over a period
of three years); and with respect to funding she is, absent
success in obtaining grant money, expected at a minimum to
submit at least two grant applications per year that receive
sufficiently high scores from reviewers. A faculty member’s
overall performance will be deemed satisfactory if she meets
the minimum requirements in all three areas or if she is rated
excellent in either teaching or research.
    It is Packer’s performance in the area of research that is a
critical area of contention between the parties. The University
represents that Packer, in the years leading up to her termina-
tion, repeatedly failed to meet expectations with respect to
publication and external funding. Packer contends that her
research performance is better than the University makes it out
to be; she argues further that to the extent her scholarship and
efforts to fund her research lagged behind that of her peers, it
was in part because Dr. Michael Sturek, the chairman of the
physiology department, attempted to sabotage her work by
assigning her a series of increasingly insufficient and inappro-
priate lab spaces and interfering with her efforts to obtain grant
money. She also alleges that there were other male faculty
members in the department whose research performance also
fell short of expectations but who suffered no adverse conse-
quences.
4                                                  No. 15-1095

    Packer’s over-arching theory is that when Sturek became
chairman of the department in 2004, Brater, who had opposed
Packer’s appointment to the faculty from the start, instructed
Sturek to find a way to get rid of her. Sturek accomplished that
aim, she postulates, by undermining her research efforts in the
ways we have mentioned and by assigning her consistently
negative ratings in that area in order to build a record that
would support her termination. He also repeatedly denied her
salary increases and, at the conclusion of the 2012-13 academic
year, reduced her salary by ten percent based on the negative
ratings. Packer alleges that Brater and Sturek, and for that
matter the University, treated her adversely in large part due
to her gender.
    Based on her allegedly inadequate performance as to
research, Packer was given overall ratings of unsatisfactory in
her evaluations for 2005-06, 2006-07, and 2007-08. A review and
enhancement committee was convened late in 2008 based on
Packer having received consecutive negative evaluations, but
in view of what the committee deemed to be Packer’s strong
performance in both teaching and service, and her good faith
(albeit unsuccessful) efforts to meet expectations with respect
to research, the committee concluded that no discipline nor
remedial plan for Packer was warranted. In 2008-09, although
Packer was still deemed to be performing below expectations
as to both the publication and funding components of research,
she was rated excellent in teaching based on her receipt of the
national (and prestigious) Guyton Physiology Educator of the
Year award, and that rating of excellence in teaching resulted
in an overall rating of satisfactory. But in the following three
years (2009-10, 2010-11, and 2011-12), Packer’s overall perfor-
No. 15-1095                                                    5

mance was again rated as unsatisfactory based on her below-
expectations achievements with respect to research.
    In 2013, Sturek initiated dismissal proceedings against
Packer. Because Packer was tenured, she could only be
terminated on certain specified grounds, including, as relevant
here, serious misconduct. Sturek asserted that Packer was
guilty of such misconduct in that she had persistently ne-
glected her duties and failed to complete the tasks reasonably
expected of her. He cited her unsatisfactory ratings in six of
nine annual reviews, her failure to comply with several aspects
of a performance improvement plan that had been put into
place in 2011, as well as the negative student evaluations she
had received in a course she taught in the Fall of 2011. Sturek
forwarded his recommendation to Dean Brater, who in turn
submitted it to a three-person Conduct Characterization
Committee. A majority of that committee concluded that
Packer’s record of unsatisfactory performance was appropri-
ately characterized as serious misconduct warranting dis-
missal. The chancellor of the university informed Packer that
he concurred in the recommendation of dismissal and that she
would be terminated effective December 6, 2013.
   Two years in advance of her discharge, and after exhaust-
ing her remedies with the Equal Employment Opportunity
Commission (“EEOC”), Packer filed this suit against the
University pursuant to Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e-2 and e-3, and the Equal Pay Act of 1963,
29 U.S.C. § 206(d). She alleged that the University had discrimi-
nated against her based on gender in her compensation and
her working conditions and that it had unlawfully retaliated
against her for having pursued internal complaints on those
6                                                       No. 15-1095

subjects. After she was terminated, she amended the complaint
to include her discharge, which she cited as further evidence of
both gender discrimination and retaliation, as well as a breach
of contract.
    The University moved for summary judgment, and based
on a variety of omissions in the memorandum Packer submit-
ted in opposition to that motion, the court concluded that
summary judgment was warranted. Addressing Packer’s
claims one by one, the court determined that Packer either
failed to support these claims with the requisite citations to
specific evidence in the record demonstrating the existence of
one or more genuine issues of material fact, ignored altogether
key elements of certain claims, and otherwise failed to provide
legal and evidentiary support for her claims. Packer v. Trustees
of Indiana Univ. Sch. of Medicine, 73 F. Supp. 3d 1030 (S.D. Ind.
2014).
                                   II.
    Our review of the district court’s decision to grant sum-
mary judgment is de novo. E.g., Castro v. DeVry Univ., Inc., 786
F.3d 559, 563 (7th Cir. 2015). The district court has a single task
when presented with such a motion, and that is to ascertain
based on the record evidence whether there is a genuine
dispute of material fact requiring a trial. Waldridge v. Am.
Hoechst Corp., 24 F.3d 918, 920 (7th Cir. 1994); see also D.Z. v.
Buell, — F.3d —, 2015 WL 4652778, at *5 (7th Cir. Aug. 6, 2015);
Egan v. Freedom Bank, 659 F.3d 639, 643 (7th Cir. 2011); Kodish
v. Oakbrook Terrace Fire Protection Dist., 604 F.3d 490, 507 (7th
Cir. 2010); Sun v. Bd. of Trustees of Univ. of Ill., 473 F.3d 799, 812
(7th Cir. 2007). Consistent with that task, the obligation of the
No. 15-1095                                                       7

party opposing summary judgment is to demonstrate that
there are one or more such factual disputes, see Waldridge,
24 F.3d at 920, by identifying admissible evidence that would
permit the trier of fact to make a finding in the non-movant’s
favor as to any issue as to which it bears the burden of proof,
see Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548,
2552 (1986); Roberts v. Broski, 186 F.3d 990, 995 (7th Cir. 1999).
Toward that end, Federal Rule of Civil Procedure 56 demands
that the non-movant “cit[e] to particular parts of materials in the
record” in order to show that there is a genuine dispute of fact
between the parties on a relevant point. Rule 56(c)(1)(A)
(emphasis ours). Local rules akin to the Southern District of
Indiana’s Rule 56-1 make the particularity requirement even
more explicit by specifying that any citation to record materials
“must refer to a page or paragraph number or otherwise similarly
specify where the relevant information can be found in the
supporting evidence.” S.D. Ind. L. Rule 56-1(e) (emphasis
ours). The rule adds that “[t]he court has no duty to search or
consider any part of the record not specifically cited in the
manner described in subdivision (e).” Rule 56-1(h). We have
long sustained “the exacting obligation” such rules impose on
the party contesting summary judgment to identify and guide
the court to the specific evidence on which it is relying to show
that a trial is required. Waldridge, 24 F.3d at 921–22 (collecting
cases); see also Modrowski v. Pigatto, 712 F.3d 1166, 1169 (7th Cir.
2013); Delapaz v. Richardson, 634 F.3d 895, 899–900 (7th Cir.
2011).
    The memorandum that Packer filed below in opposition to
the University’s motion for summary judgment failed the court
and the litigation process in multiple ways (including a factual
8                                                  No. 15-1095

narrative that wholly ignored the University’s own statement
of facts it believed to be undisputed), but the one we shall
focus upon is her failure to analyze the elements of her
individual claims with reference to the evidence. In responding
to the substantive arguments made by the University in
seeking summary judgment, Packer consistently failed to
support her factual assertions with appropriate citations to the
relevant portions of the record so as to demonstrate why the
facts material to each of her claims were disputed. Instead, she
often supplied general citations to affidavits or depositions
without directing the court to any particular page or paragraph
number. In some instances, she also neglected to address
important elements of her claims, let alone discuss why, in
light of the record evidence, a finder of fact could find in her
favor on those elements. We shall elaborate on these omissions
momentarily as we address the individual claims as to which
Packer contends that the district court erred in granting
summary judgment. But before we turn to that task, we need
to explain why we will confine ourselves to the evidence that
Packer cited and relied upon below, and why we will not
entertain the very different factual presentation that she has
presented on appeal.
    Packer’s appellate counsel has done a far superior job of
identifying and elaborating on the factual underpinnings of her
case. In particular, her new counsel has supported Packer’s
factual contentions with appropriate citations to the record.
And counsel has presented much more developed arguments
as to why the evidence might support a verdict on each
element of Packer’s claims. These arguments, and the evidence
cited in support of them, might or might not have been
No. 15-1095                                                      9

sufficient to avoid summary judgment had that effort been
made below. As we are about to explain, we do not pass on the
sufficiency of the more developed factual case that Packer’s
counsel has made on appeal. It is enough to note that her
appellate presentation is much more consistent with the spirit
as well as the letter of Federal Rule 56 and Local Rule 56-1.
     But our task, in reviewing the district court’s decision to
grant summary judgment in favor of the University, is to
consider the reasons for that court’s decision and in turn what
was argued and presented to the district court by the parties.
See Klein v. Perry, 216 F.3d 571, 575 (7th Cir. 2000) (remanding
to district court for further consideration when its stated
reasons for granting summary judgment were insufficient to
permit meaningful appellate review); In re Snyder, 152 F.3d 596,
599–600 (7th Cir. 1998) (faulting appellants for ignoring reasons
given by district court for its judgment). We will not consider
factual arguments that were not raised below nor shall we
consider evidence that was not properly cited to the court
below. “It is a well-settled rule that a party opposing a sum-
mary judgment motion must inform the trial judge of the
reasons, legal or factual, why summary judgment should not be
entered. If it does not do so, and loses the motion, it cannot
raise such reasons on appeal.” Milligan v. Bd. of Trustees of So.
Ill. Univ., 686 F.3d 378, 389 (7th Cir. 2012) (emphasis ours)
(quoting Liberles v. Cook Cnty., 709 F.2d 1122, 1126 (7th Cir.
1983), and collecting cases); see also O’Gorman v. City of Chicago,
777 F.3d 885, 890 (7th Cir. 2015). Packer forfeited the much
more extensive, and documented, factual case that she presents
on appeal, and the University has relied on the forfeiture in
defending the judgment. Packer in reply has pointed out that
10                                                    No. 15-1095

she did present a substantial factual record to the court. Packer
Reply Br. 6. Literally that is true in the sense that Packer
attached numerous affidavits, depositions, and other docu-
ments to her summary judgment memorandum. But the
dispositive point is that she did not cite specific parts of that
record in support of relevant factual arguments, as the rules
required her to do. In this court, Packer has not simply
elaborated on factual arguments that she preserved below;
rather, as the University rightly observes, “Dr. Packer essen-
tially argues an entirely different case on appeal.” Univ. Br. 32.
It would be unfair to both the University and the district judge
for us to conclude that there exist material disputes of fact
precluding summary judgment based on evidence that Packer
has cited for the first time on appeal, when the district court
was never alerted to those evidentiary grounds and the
University did not have the opportunity to address them
below. In contrast to a criminal case, in which we might reverse
the judgment based on a forfeited argument if we were
convinced that the district court had committed plain error, see
Fed. R. Crim. P. 52(b), e.g., United States v. Butler, 777 F.3d 382,
386–87 (7th Cir. 2015), plain error is cognizable in a civil case
only in truly extraordinary circumstances, e.g., S.E.C. v. Yang,
— F.3d —, 2015 WL 4547891, at *4 (7th Cir. July 28, 2015);
Spaine v. Cmty. Contacts, Inc., 756 F.3d 542, 545 (7th Cir. 2014).
Packer has not demonstrated that the circumstances here are
extraordinary—nor could she, frankly. We shall therefore
confine our focus to the evidence and evidentiary arguments
that Packer presented below in opposition to summary
judgment and to the deficiencies in both that the district court
relied on in granting the University’s motion. For reasons that
No. 15-1095                                                    11

follow, we agree with the district court that the limited
evidence and arguments that Packer presented to that court
were plainly insufficient to establish a genuine dispute of fact
requiring a trial as to any of the claims she pursues on appeal.
A. Title VII - Disparate Treatment
    Packer contends that, because of her gender, she was paid
less than her male counterparts and, ultimately, discharged, in
violation of Title VII’s ban on sex discrimination. She attributes
the discrimination in particular to Brater and Sturek, whom she
characterizes as biased against female faculty members. Packer
believes she can demonstrate this bias and discrimination
through both direct and indirect means. But the district court
properly concluded that she failed to establish a genuine
dispute of material fact as to the elements of her sex discrimi-
nation claim.
    As direct proof of sex discrimination, Packer relied on two
categories of evidence: (1) evidence that Dean Brater gave pay
raises, promotions, favorable lab assignments to male faculty
members despite their failure to obtain research grants from
the National Institutes of Health (“NIH”), whereas she was
penalized for the same failure; and (2) evidence that Sturek has
hired no women onto the faculty of the physiology department
since he became chair of that department in 2004, and once
suggested that one of the two women in the department take
early retirement because it was “better than nothing.” R. 125-4
at 9.
    However, as proof of Brater’s differential treatment of men
and women, Packer supplied only general cites to the deposi-
tions of two witnesses, along with a cite to one paragraph of
12                                                    No. 15-1095

her own affidavit. The district court was well within its
discretion to disregard the two deposition cites, which did not
point the court to particular page numbers of the depositions,
in violation of both Rule 56(c)(1)(A) and Local Rule 56-1(e). It
is not the court’s role or obligation to read an entire deposition
or affidavit in an effort to locate the particular testimony a
party might be relying on; the court ought to know what
portion of a witness’s testimony the party is invoking so that
it can focus its attention on that testimony and assess whether
it is admissible and actually supports the fact or inference for
which it is cited. See Waldridge, 24 F.3d at 923 (court is entitled
to rely on “roadmaps” required by local summary judgment
rules, “and without them the court should not have to proceed
further, regardless of how readily it might be able to discern
the relevant information from the record on its own) (citing,
inter alia, Bell, Boyd Lloyd v. Tapy, 896 F.2d 1101, 1102–03 (7th
Cir. 1990)); see also D.Z. v. Buell, supra, 2015 WL 4652778, at *5.
    The cited paragraph of Packer’s affidavit was insufficient
for a distinct reason. In that paragraph, Packer describes a
meeting with Brater in which he informed her and three male
faculty members that they would have to give up their
laboratories and careers at the University if they did not obtain
NIH funding. She then avers that only she subsequently lost
her lab space, whereas her male colleagues “despite never
acquiring NIH grants, or in many/most years any grants at all,
continued to enjoy functional lab space, nice offices, promo-
tions and salary raises.” R. 125-7 at 3 ¶ 12. Packer is certainly
competent to offer testimony as to what occurred during the
meeting with Brater and what happened to her own salary,
assigned lab space, and status after that meeting. But her
No. 15-1095                                                      13

affidavit gives the reader no reason to believe that she has the
requisite personal knowledge of—to cite one example—what
grant funding her male colleagues did or did not obtain in the
months after the meeting with Brater; for all we know, that
assertion may be founded entirely on hearsay. See Fed. R. Civ.
P. 56(c)(4); see also, e.g., Ledbetter v. Good Samaritan Ministries,
777 F.3d 955, 957 (7th Cir. 2015) (citing Payne v. Pauley, 337 F.3d
767, 772–73 (7th Cir. 2003)); Ani-Deng v. Jeffboat, LLC, 777 F.3d
452, 454 (7th Cir. 2015). For that reason, the district court
properly disregarded the affidavit’s summary assertion of
differential treatment.
    As for Sturek, the only piece of evidence that Packer cited
as proof that he never hired a woman to serve on the faculty of
the physiology department was a series of charts ostensibly
reflecting the salaries of the associate professors in the depart-
ment. This too is a problematic citation, both because the charts
say nothing expressly about when these associate professors
were hired and by whom, and because the charts were offered
in isolation with no foundational explanation as to how they
were prepared and by whom.
    Finally, considered in context, Sturek’s remark to a female
professor (Dr. Patricia Gallagher) that a University early
retirement package was “better than nothing” does not
support an inference that Sturek was biased against female
faculty members. An examination of Gallagher’s testimony
reveals that Sturek made this remark when the two of them
were discussing her recent removal (by someone other than
Sturek) from the position of dean of graduate studies. Sturek
urged Gallagher, whose research funding and performance
ratings as a faculty member had suffered due to the demands
14                                                  No. 15-1095

that the dean position had placed on her time, to ramp up her
efforts to obtain grant money now that she was free of those
burdens. Alternatively, he suggested that he was willing to see
if she might be eligible for the retirement package. Gallagher
told him that she did not find the package attractive, which is
what prompted Sturek’s “better than nothing” remark. But by
Gallagher’s own account, Sturek did not actually suggest that
she retire, and neither his remark about the retirement benefits
nor anything else in the cited pages of her deposition suggests
that he was attempting to ease (or push) her off the faculty
because he was prejudiced against women.
    Packer’s attempt to establish discrimination indirectly, see
McDonnell-Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817
(1973), was even less supported. Beyond reciting the elements
of the McDonnell-Douglas framework, Packer cited no evidence
satisfying the elements of a prima facie case of discrimination,
nor evidence that the University’s gender-neutral reasons for
the adverse actions it took against her were pretextual. The
entirety of her argument was presented in a one-sentence
question addressed to pretext: “How can any reason proffered
by Dr. Sturek for rating Dr. Packer unsatisfactory be consid-
ered ‘honest’ when he continually boasted he was following
orders to get rid of her?” R. 125 at 22. Not a single cite to the
record (or even to Packer’s own factual narrative) accompanied
this rhetorical question. This was, as the district court con-
cluded, a totally inadequate invocation of the McDonnell-
Douglas framework: it assigned to the district court the entire
job of constructing an indirect case of discrimination, which the
court rightly declined to perform.
No. 15-1095                                                   15

B. Title VII - Retaliation
    Packer also pursues a claim of retaliation under Title VII,
contending that the University took a series of adverse actions
against her (including denying her pay raises and then decreas-
ing her pay, and depriving her of adequate research lab space)
because of the complaints she had filed internally with the
University’s office of equal opportunity and externally with the
EEOC. But in her summary judgment memorandum below,
Packer only devoted a few sentences to explaining the eviden-
tiary basis for this claim. She cited her own affidavit generally
(again, a form of citation that did not comport with the rules)
as establishing the time line of “protected events and resulting
retaliation,” R. 125 at 20, while at the same time conceding that
the temporal proximity between her protected complaints and
the University’s adverse treatment of her was not alone
enough to support an inference that there was a causal
relationship between the two, see, e.g., Castro v. DeVry
Univ., supra, 786 F.3d at 565 (“temporal proximity alone is
‘rarely sufficient’ to establish causation”) (quoting O’Leary v.
Accretive Health, Inc., 657 F.3d 625, 635 (7th Cir. 2011)). In an
effort to establish that nexus, Packer invoked a statement by
Brater that he wanted her “out of his school” as direct evidence
of a retaliatory animus. R. 125 at 20. But she supplied no record
citation for that statement in the relevant section of her
analysis. To be fair, the factual narrative that Packer set forth
at the outset of her memorandum did cite the testimony of
Sturek’s predecessor as department chairman that Brater
wanted her “out of the department,” R. 125-2 at 12, as well as
her own affidavit noting that Brater once described her as “a
big complainer,” R. 125-7 at 3 ¶ 12. The problem, though, is
16                                                     No. 15-1095

that Packer’s abbreviated analysis of the claim made no effort
to weave such evidence into a cogent argument, grounded in
the case law, as to why a factfinder might be able to conclude
that Brater and the University had embarked on a course of
retaliatory conduct because she had engaged in protected
conduct. Nor, apart from the direct framework for establishing
retaliation, did Packer offer any suggestion as to how she
might establish retaliation indirectly. In short, Packer’s cursory
treatment of the retaliation claim was wholly insufficient and,
in our view, waived. See, e.g., Puffer v. Allstate Ins. Co., 675 F.3d
709, 718 (7th Cir. 2012).
C. Equal Pay Act
    The gist of Packer’s claim under the Equal Pay Act is
obvious: she believes that she was consistently paid less than
similarly situated male faculty members. But the pertinent
section of Packer’s summary judgment memorandum con-
tained a glaring omission: she offered no analysis nor citation
to evidence in support of the requisite prima facie case of
discrimination in compensation. See, e.g., Warren v. Solo Cup
Co., 516 F.3d 627, 629 (7th Cir. 2008); 29 U.S.C. § 206(d)(1).
Instead, Packer skipped over the prima facie case entirely and
proceeded to the issue of pretext. The omission may be
somewhat understandable, to the extent that the University’s
own summary judgment memorandum, after identifying the
elements of the prima facie case, turned its attention to justifica-
tions for paying various male faculty members more than
Packer. R. 114 at 38–41; see § 206(d)(1)(i)-(iv). Nonetheless, in
omitting to address the prima facie case at all, Packer made it
virtually impossible for the court to evaluate her claim.
No. 15-1095                                                     17

Because Packer failed to identify and discuss even one male
comparator who was paid more than she was, for example,
there was no way for the court to assess whether there was a
genuine factual dispute as to any justification for the pay
disparity. Packer’s memorandum instead took the sweeping
position, without a single factual or legal citation to support it,
that any purportedly neutral criteria used to determine her pay
were necessarily tainted by the alleged bias harbored by Brater
and Sturek. In short, Packer not only neglected to address the
prima facie aspect of her case, but sketched out only a skeletal
argument on the matter of pretext. Such cursory treatment
amounts to a waiver of the claim. See, e.g., Puffer, 675 F.3d at
718.
D. Breach of Contract
    Finally, Packer contends that when she was granted tenure,
the University entered into a contract with her that it breached
by engaging in a long-term and bad-faith campaign to get rid
of her. She cited no Indiana statute or case law in support of
her theory, but the relevant omission for our purposes is her
failure to support evidence establishing her contractual rights.
Packer mentioned (without a record citation) the University’s
Academic Handbook and supplied a cite to a particular policy
statement on tenure. But, as the district court pointed out, the
preamble to the Academic Handbook expressly disclaims the
creation of any legal rights, R. 113-20 at 20, and the cited policy
statement (R. 125-16) was part of an Academic Guide that
applies to the University’s Bloomington campus only, see
https://www.indiana.edu/~vpfaa/academicguide/index.php/
Main_Page (visited Aug. 26, 2015). Packer also referenced
various letters that she had received upon the grant of tenure,
18                                                      No. 15-1095

but she did not supply a record citation directing the court to
those letters nor did she even discuss their content. Again, it
was not the district court’s obligation to root through the
record in an effort to find those letters. See, e.g., Friend v. Valley
View Cmty. Unit Sch. Dist. 365U, 789 F.3d 707, 711 (7th Cir.
2015) (citing, inter alia, United States v. Dunkel, 927 F.2d 955, 956
(7th Cir. 1991)). Packer’s contractual theory was thus wholly
unsupported, and the district court properly disposed of this
claim too on summary judgment.
                                 III.
    A district court may reasonably expect a party opposing
summary judgment to lay out its case thoroughly and include
in its memorandum cites to the specific parts of the record
confirming that there are genuine disputes of material fact
which require the case to be tried. Packer failed in that obliga-
tion, supplying the court with only an abbreviated analysis of
her claims and sporadic and incomplete citations to the record
that were in violation of the federal and local rules governing
summary judgment. She may not on appeal attempt to correct
the omissions that the district court cited and relied on in
entering summary judgment against her. It would be incongru-
ous for us to say that district courts may insist that the parties
strictly comply with summary judgment rules, but then excuse
such non-compliance by giving the losing party the opportu-
nity to correct its mistakes on appeal.
     We AFFIRM the judgment.